Exhibit 10.2

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of June
30, 2015 made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the “Grantors”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
for the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Amended and Restated Credit Agreement, dated as of
the date hereof (as amended, supplemented, restated, amended and restated,
refinanced, replaced or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), among SIX FLAGS ENTERTAINMENT CORPORATION, a
Delaware corporation (“Parent”), SIX FLAGS OPERATIONS INC., a Delaware
corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware corporation
(the “Borrower”), the Administrative Agent and the other agents named therein,
for the ratable benefit of the Secured Parties (as defined herein), which
Amended and Restated Credit Agreement amends and restates that certain Credit
Agreement dated as of December 20, 2011 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”) among Parent, Holdings, the Borrower, the banks and other
financial institutions or entities party thereto and Wells Fargo Bank, National
Association, as administrative agent.
W I T N E S S E T H:
WHEREAS, concurrently herewith, the Borrower is entering into the Amended and
Restated Credit Agreement pursuant to which the Lenders have agreed to make
loans and other credit available to the Borrower;
WHEREAS, pursuant to the Existing Credit Agreement, the Borrower, certain of the
Grantors and the Administrative Agent previously entered into that certain
Guarantee and Collateral Agreement, dated as of December 20, 2011 (as heretofore
amended, restated, supplemented or otherwise modified from time to time, and in
effect immediately before giving effect to the amendment and restatement thereof
pursuant to this Agreement, the “Existing Guarantee and Collateral Agreement”);
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Amended and Restated Credit
Agreement;
WHEREAS, the Borrower has requested that the Existing Guarantee and Collateral
Agreement be amended and restated in its entirety in the form set forth herein;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Amended and
Restated Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties; and
WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Guarantee and Collateral Agreement,
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Amended and Restated
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, and to induce the Qualified Counterparties
to enter into the Specified Cash Management Agreements and Specified Hedge
Agreements, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE I.
DEFINED TERMS
Section 1.1    Definitions. (a) Unless otherwise defined herein, terms defined
in the Amended and Restated Credit Agreement and used herein shall have the
meanings given to them in the Amended and Restated




--------------------------------------------------------------------------------




Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, shall
have the meaning given in Article 9 thereof): Accounts, Bank, Certificated
Security, Chattel Paper, Commercial Tort Claims, Commodity Accounts, Commodity
Intermediary, Documents, Electronic Chattel Paper, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Securities
Accounts, Securities Entitlement, Supporting Obligations and Uncertificated
Security; provided that none of the foregoing New York UCC terms shall be deemed
to include Excluded Assets. All references herein to provisions of the Uniform
Commercial Code shall include all successor provisions under any subsequent
version or amendment to any Article of the Uniform Commercial Code.
(b)    The following terms shall have the following meanings:
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.
“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented, restated or otherwise modified from time
to time.
“Amended and Restated Credit Agreement” shall have the meaning assigned to such
term in the preamble hereto.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrower Obligations”: the collective unpaid principal of and interest on
(including, without limitation, interest accruing at the then applicable rate
provided in the Amended and Restated Credit Agreement after the maturity of the
Loans and Reimbursement Obligations and interest accruing at the then applicable
rate provided in the Amended and Restated Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, the Reimbursement Obligations and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given by any Loan Party in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Administrative Agent or to any
Secured Party that are required to be paid by the Borrower) or otherwise.
“Collateral”: as defined in Section 3.
“Control Agreement”: an agreement, among any Grantor, any bank, securities
intermediary or commodity intermediary, and the Administrative Agent, which
agreement is in a form reasonably acceptable to the Administrative Agent and the
Borrower and which agreement provides or purports to provide the Administrative
Agent with “control” (within the meaning of Section 9-104 or 9-106 and/or 8-106
of the UCC, as applicable) over the deposit account(s), securities account(s) or
commodity account(s) described therein, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.
“Copyrights”: (i) all works of authorship and copyrights arising under the laws
of the United States, any group of countries, other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations thereof, and all applications in connection
therewith, including, without limitation, all registrations and applications in
the United States Copyright Office, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit

2





--------------------------------------------------------------------------------




and sell materials derived from any Copyright, including, without limitation,
any of the foregoing listed in Schedule 5.
“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a bank.
“Excluded Accounts”: (i) those Deposit Accounts that are used exclusively for
payroll, payroll taxes, workers compensation and employee benefits, or
withholding taxes or other trust accounts, (ii) the Escrow Account under and as
defined in the Subordinated Indemnity Escrow Agreement (solely with respect to
amounts that are required to be escrowed thereby), (iii) accounts maintained
with a depository institution (or branch thereof) located outside of the United
States and (iv) those Deposit Accounts, Securities Accounts and Commodity
Accounts that have an overnight balance of which in the aggregate, together with
the overnight balance of all such other Deposit Accounts, Securities Accounts
and Commodity Accounts excluded pursuant to this clause (iv), do not exceed
$1,500,000.
“Excluded Assets”: the collective reference to (i) all Capital Stock owned by
any Grantor in (A) any Excluded Subsidiary (other than any Excluded Foreign
Subsidiary), (ii) any Trademark License with Warner Bros. or its affiliates that
expressly prohibits the granting of a security interest therein (including but
not limited to (A) those licenses contemplated by the German WB Acquisition, and
(B) the Amended and Restated License Agreement #5854-WB/DC dated as of April 1,
1998 with the Borrower and the License Agreement #8898-TOON dated January 1,
1998 between the Borrower and Warner Bros. Consumer Products Division (Cartoon
Network), as any of the foregoing may be amended from time to time), except, in
each case, to the extent that such term in such license providing for such
prohibition, now or in the future, is deleted or otherwise absent or is
ineffective under applicable law (including Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code of any relevant jurisdiction), (iii) any other
Trademark License that expressly prohibits the granting of a security interest
therein, except, in each case, to the extent that such term in such license
providing for such prohibition is ineffective under applicable law (including
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction), (iv) that portion of the Capital Stock of any Excluded
Foreign Subsidiary that is in excess of 65% of the total outstanding Foreign
Subsidiary Voting Stock of such Excluded Foreign Subsidiary, (v) any Property
(including Capital Stock) owned by any Excluded Foreign Subsidiary, (vi) any
Property owned by any Grantor to the extent that creation of a security interest
therein would be prohibited by, or result in a violation of, or constitute a
default or forfeiture under, or create a right of termination in favor of, or
require the consent of any party to, a Requirement of Law or Contractual
Obligation (other than the Partnership Parks Agreements) binding on any Grantor
that is the owner of such Property (provided that, with respect to Property
acquired after the date hereof, such Contractual Obligation existed at the time
such property was acquired and was not entered into in anticipation of such
acquisition); provided, however, that (A) such Property shall no longer
constitute “Excluded Assets” immediately at such time as such security interest
ceases to be prohibited by a binding Contractual Obligation and (B) the
foregoing limitation shall not apply to the extent that the prohibition
contained in such Contractual Obligation is ineffective under applicable law,
including Section 9-406, 9-407, 9-408, or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction and provided, further, in the case of clauses (i) -
(vi) above, in no event shall the foregoing prohibition apply to Proceeds of the
foregoing, except to the extent such Proceeds constitute Excluded Assets, (vii)
any Property of any Grantor to the extent that in the reasonable judgment of the
Administrative Agent and the Borrower that the costs of obtaining a security
interest in such Property is excessive in relation to the value of the security
to be afforded thereby and (viii) any United States intent-to-use Trademark
application to the extent that, and solely during the period in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark applications under applicable federal law.
“Excluded Swap Obligation”: with respect to any Guarantor (individually on a
Guarantor by Guarantor basis), as it related to (x) all or a portion of the
Guarantee hereunder of such Swap Obligation or (y) the grant by such Guarantor
of a security interest to secure such Swap Obligation, and Swap Obligation if,
and to the extent that, such Swap Obligation (or any Guarantee hereunder
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute

3





--------------------------------------------------------------------------------




an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee hereunder of such Guarantor would otherwise have become
effective with respect to such Swap Obligation but for such Guarantor’s failure
to constitute an “eligible contract participant” at such time.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.
“Grantors” shall have the meaning assigned to such term in the preamble hereto;
provided that, for the avoidance of doubt, no Excluded Subsidiary shall be a
Grantor.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
or any Specified Hedge Agreements or Specified Cash Management Agreements to
which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Secured Party that are required to
be paid by such Guarantor).
“Guarantors”: the collective reference to each Grantor other than the Borrower.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Infringement”: infringement, misappropriation, dilution or other impairment or
violation.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents, the Trademarks, the Internet Domain
Names, and all proprietary and confidential information and data, databases and
trade secrets, whether written or unwritten, and all rights to sue at law or in
equity for any Infringement of any of the foregoing, including the right to
receive all proceeds and damages therefrom; provided that Intellectual Property
excludes any Excluded Assets.
“Intellectual Property Licenses”: all Copyright Licenses, Patent Licenses, and
Trademark Licenses.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Parent or any of its Subsidiaries.
“Internet Domain Names”: all domain names consisting of any combination of words
and abbreviations that represents a uniquely identifiable internet protocol
address of a World Wide Web internet location and any right related to the
registration thereof.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Capital Stock excluded from the definition of “Pledged Stock”) and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Stock; provided that Investment Property shall not include
any Excluded Assets.
“Issuers”: the collective reference to each issuer of any Investment Property.
“Lenders” shall have the meaning assigned to such term in the preamble hereto.
“Material Trademarks”: all Trademarks included in the Collateral that are
material to the business of the applicable Grantor.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

4





--------------------------------------------------------------------------------




“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
“Parent” shall have the meaning assigned to such term in the preamble hereto.
“Patents”: (i) all letters patent of the United States, any group of countries,
other country or any political subdivision thereof, all reissues and extensions
thereof, and (ii) all applications for letters patent of the United States or
any group of countries, other country or any political subdivision thereof, and
all reissues, divisions, extensions, continuations and continuations-in-part
thereof, similar legal protections related thereto, or rights to obtain the
foregoing, including, without limitation, any of the foregoing listed in
Schedule 5.
“Patent License”: any written agreement providing for the grant by or to any
Grantor of any right to make, have made, manufacture, use or sell (directly or
indirectly), offer to sell, import or dispose of any invention or practice any
method covered in whole or in part by a Patent, including, without limitation,
any of the foregoing listed in Schedule 5.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business),
excluding any Excluded Assets.
“Pledged Securities”: any Instruments, Certificated Securities, Chattel Paper
and Investment Property.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect, excluding
any Excluded Assets; provided that in no event shall more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Excluded Foreign Subsidiary,
or any Capital Stock held by any Excluded Foreign Subsidiary, be required to be
pledged hereunder.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Qualified ECP Guarantor: in respect of any Swap Obligations, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Registered Intellectual Property”: all registrations and applications for
registration of Trademarks, Patents, and Copyrights.
“Secured Parties”: the collective reference to the Agents, the Lenders and each
Qualified Counterparty, and shall include all former Agents, Lenders and,
subject to Section 12.16(b) of the Amended and Restated Credit Agreement,
Qualified Counterparties, to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents, Lenders or, subject to
Section 12.16(b) of the Amended and Restated Credit Agreement, Qualified
Counterparties and such Obligations have not been paid or satisfied in full.

5





--------------------------------------------------------------------------------




“Securities Act”: the Securities Act of 1933, as amended.
“Subsidiary Guarantor”: each Grantor other than Parent, Holdings and the
Borrower.
“Swap Obligation” :with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers, and all
goodwill associated therewith or symbolized thereby, now existing or hereafter
adopted or acquired, all registrations thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any group of countries, other country or any political subdivision thereof, and
all common-law rights related thereto, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.
“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing listed in Schedule 5, but excluding the Excluded Assets.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
Section 1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole as amended from time to time and not to
any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(d)    Section 1.2 of the Credit Agreement is incorporated herein by reference
mutatis mutandis.
ARTICLE II.
GUARANTEE
Section 2.1    Guarantee.    (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties, and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
by the Borrower and the other Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations; provided that for
any applicable Loan Party, the Obligations shall not include any Excluded Swap
Obligation and each of the Guarantors hereby acknowledges and agrees that the
guarantee provided for in this Section 2 is a guarantee of payment and not of
collection.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Security Documents and the maximum amount which may be secured by the
Liens granted with respect to the Collateral hereunder and the Collateral under
the other Security Documents, in each case, shall in no event exceed the amount
which can be guaranteed by such Guarantor, or secured by assets of such
Guarantor, under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).

6





--------------------------------------------------------------------------------




(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all of the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than obligations under Specified Hedge
Agreements and Specified Cash Management Agreements and contingent obligations
not then due and payable), no Letter of Credit shall be outstanding (unless such
Letter of Credit has been cash collateralized on terms and conditions reasonably
satisfactory to the applicable Issuing Lender or a backstop Letter of Credit
reasonably acceptable to the applicable Issuing Lender is in place) and the
Commitments shall be terminated, notwithstanding that from time to time the
Borrower may be free from any Obligations.
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.
Section 2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
Section 2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full (other than
obligations under Specified Hedge Agreements and Specified Cash Management
Agreements and contingent obligations not then due and payable), no Letter of
Credit shall be outstanding (unless such Letter of Credit has been cash
collateralized on terms and conditions reasonably satisfactory to the applicable
Issuing Lender or a backstop Letter of Credit reasonably acceptable to the
applicable Issuing Lender is in place) and the Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Borrower Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.
Section 2.4    Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and

7





--------------------------------------------------------------------------------




without notice to or further assent by any Guarantor, any demand for payment of
any of the Borrower Obligations made by the Administrative Agent or any Secured
Party may be rescinded by the Administrative Agent or such Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Secured Party, and the Amended and Restated Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, restated, amended and restated,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, certain Lenders or all Lenders, as the case may be, in
each case pursuant to the terms of the Amended and Restated Credit Agreement)
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.
Section 2.5    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Administrative Agent or any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Amended and
Restated Credit Agreement or any other Loan Document, Specified Hedge Agreement
or Specified Cash Management Agreement, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Secured Party may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any Guarantor or any other Person
or against any collateral security or guarantee for the Borrower Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Secured Party to make any such demand, to pursue such other rights
or remedies or to collect any payments from the Borrower, any Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
Section 2.6    Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a

8





--------------------------------------------------------------------------------




result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
Section 2.7    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in immediately available funds in the currency in which the
relevant Obligation is denominated, at the applicable Payment Office.
Section 2.8    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the discharge of Obligations hereunder. Each
Qualified ECP Guarantor intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE III.
GRANT OF SECURITY INTEREST
Each Grantor hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations and, for the avoidance
of doubt, the Borrower’s Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles;
(f)    all Goods (including, without limitation, Equipment, Fixtures and
Inventory);
(g)    all Instruments;
(h)    all Intellectual Property and Intellectual Property Licenses;
(i)    all Investment Property (including, without limitation, Commodity
Accounts and Securities Accounts);
(j)    all Letter-of-Credit Rights;
(k)    all Commercial Tort Claims, including those set forth on Schedule 7;
(l)    all other personal property not otherwise described above;

9





--------------------------------------------------------------------------------




(m)    all books and records pertaining to the Collateral; and
(n)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
Notwithstanding the foregoing, (i) the Collateral shall not include (nor shall
any defined terms used therein include) any Excluded Asset and (ii) the
Partnership Parks Entities and their Property subject to the Partnership Parks
Agreements, and the Capital Stock of GP Holdings, Inc. owned by Parent, shall be
expressly excluded from, and shall not be subject to, any provisions of this
Agreement so long as the creation of a security interest under, or the execution
of, this Agreement is prohibited by a Contractual Obligation binding on the
Partnership Parks Entities as in effect on the Closing Date (subject to the
proviso at the end of this clause (ii)) or, with respect to the Capital Stock of
GP Holdings, Inc. owned by Parent, is prohibited by the Partnership Parks
Agreements as in effect on the Closing Date (subject to the proviso at the end
of this clause (ii)); provided that Parent and its Subsidiaries may, subject to
Section 9.14(b) of the Amended and Restated Credit Agreement, enter into
amendments, restatements, supplements or other modifications to the Partnership
Parks Agreements and replacement agreements having a substantially similar
purpose to the Partnership Parks Agreements so long as, in each case, there is
no adverse effect on the Lien purported to be created by the Security Documents
in the assets of (x) Parent (other than with respect to the Capital Stock of GP
Holdings, Inc.) and (y) Holdings, Borrower or any of their Subsidiaries. With
respect to the creation or perfection of security interests in assets located or
titled outside of the United States, no Loan Party shall be required to take any
action in any non-U.S. jurisdiction or as required by the laws of any non-U.S.
jurisdiction.
None of the covenants or representations and warranties herein shall be deemed
to apply to any property constituting Excluded Assets.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Amended and
Restated Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, and to induce the Qualified
Counterparties to enter into the Specified Cash Management Agreements and
Specified Hedge Agreements, as applicable, each Grantor hereby represents and
warrants to the Administrative Agent and each Secured Party that:
Section 4.1    Investment Property. (a) The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
(b)    All the shares of the Pledged Stock issued by each Issuer (other than any
Issuer that is a Foreign Subsidiary to the extent such concept is not applicable
in the jurisdiction of organization of such Issuer) have been duly and validly
issued and (other than in respect of partnerships and limited liability company
interests) are fully paid and nonassessable.
(c)    Each of the Pledged Notes, to the knowledge of the Grantors, constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, any other Person, except the security
interest created by this Agreement and other Liens not prohibited by the Loan
Documents.

10





--------------------------------------------------------------------------------




Section 4.2    Intellectual Property. (a) Schedule 5 lists all (i) Registered
Intellectual Property and all material Internet Domain Names owned by such
Grantor on the date hereof and (ii) all material Registered Intellectual
Property exclusively licensed by such Grantor as of the date hereof, noting in
each case the relevant registration, application or serial number, the
jurisdiction of registration or application, and, in the case of (ii), the title
of the license, the counterparty to such license and the date of such license,
provided that with respect to the foregoing clause (ii), the applicable
Registered Intellectual Property is identified in the applicable license.
(b)    [Reserved].
(c)    Such Grantor owns (and has the right to use), or is licensed to use, all
Intellectual Property material to the conduct of its business as currently
conducted, free and clear of all Liens other than Permitted Liens. Such Grantor
has taken all reasonable actions to protect, preserve and maintain such
Intellectual Property except where failure to take such actions would otherwise
be permitted by Sections 9.5(c)(i) and (c)(xvi) of the Amended and Restated
Credit Agreement. Except as could not reasonably be expected to have a Material
Adverse Effect, (i) all such Intellectual Property is valid and enforceable and
(ii) all Registered Intellectual Property has not expired or been abandoned
except as would otherwise be permitted by Sections 9.5(c)(i) and (c)(xvi) of the
Amended and Restated Credit Agreement. No claim, action or proceeding is pending
by any Person or, to the knowledge of such Grantor, threatened, on the date
hereof, and no holding, decision or judgment has been rendered by any
Governmental Authority or arbitrator, which may limit, cancel or challenge the
validity, enforceability, ownership or use of, any Intellectual Property
included in the Collateral, except for claims, actions, proceedings, holdings,
decisions or judgments which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
such Grantor, (i) the operation of the business of such Grantor does not
Infringe the Intellectual Property rights of any Person, and, (ii) no Person is
Infringing any Intellectual Property owned by such Grantor, in each case, to an
extent which could reasonably be expected to have a Material Adverse Effect.
(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) such Grantor is not in breach of any Intellectual Property Licenses
to which it is a party, and (ii) no Person is in breach of such Intellectual
Property Licenses.
Section 4.3    Deposit Accounts and Securities Accounts. Schedule 6 correctly
sets forth, on the date hereof, each Deposit Account, Securities Account and
Commodity Account held or maintained by such Grantor on the date hereof, and
indicates the bank or intermediary at which the account is held and the account
number and whether such account is an Excluded Account.
Section 4.4    Commercial Tort Claims and Letter-of-Credit Rights. On the date
hereof, no Grantor has rights in any Commercial Tort Claim with potential value
in excess of $2,500,000 (or in excess of $5,000,000 for all Commercial Tort
Claims), or any Letter-of-Credit Right with a value in excess of $2,500,000 (or
in excess of $5,000,000 for all Letter-of-Credit Rights), other than in each
case as set forth on Schedule 7.
Section 4.5    Additional Representations and Warranties.
(a)    On the date of this Agreement, such Grantor’s full legal name, type of
organization, jurisdiction of organization, identification number from the
jurisdiction of organization (if any) and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and good standing certificate from its jurisdiction of
organization as of a date which is recent to the date hereof.
(b)    Each Grantor has good and valid rights in and title to the Collateral
with respect to which it has purported to grant a security interest hereunder
and has full corporate, limited liability company or partnership power (as
applicable) and authority to grant to the Administrative Agent a security
interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than (i) any consent or approval,
as the case may be, that

11





--------------------------------------------------------------------------------




has been obtained and is in full force and effect or (ii) those consents or
approvals, the failure of which to obtain could not reasonably be expected to
have a Material Adverse Effect.
(c)    The UCC financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations for filing, in each
governmental, municipal or other office specified in Schedule 3 hereto, and with
respect to Collateral consisting of registered and applied for United States
Patents, Trademarks, or Copyrights, to the extent required by applicable Federal
law, filings made at the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, are all the filings, recordings
and registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which a security interest may
be granted under Article 9 of the New York UCC and perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements. Notwithstanding anything to
the contrary herein, nothing in this Agreement or any other Loan Document shall
require any Grantor to make any filings or take any actions (or imply that it is
required to make or has made any such filings or taken any such actions) to
record or perfect the Administrative Agent’s Lien on and security interest in
any Intellectual Property Collateral or other Collateral located or titled
outside the United States or in any non-United States Intellectual Property
Collateral,
(d)    The security interest granted to the Administrative Agent constitutes (i)
a legal and valid security interest in all the Collateral securing the payment
and performance of the Obligations and (ii) subject to the filings described in
Section 4.5(c), a perfected security interest in all Collateral in which a
security interest may be granted under Article 9 of the New York UCC and
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code in the
relevant jurisdiction. The security interest granted to the Administrative Agent
is and shall be prior to any other Lien on any of the Collateral, other than
Liens expressly permitted under the Amended and Restated Credit Agreement.
(e)    The Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens under the Amended and Restated Credit Agreement. None
of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code of any
jurisdiction or any other applicable laws covering any Collateral or (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens and assignments expressly permitted under the Amended
and Restated Credit Agreement, or those which are for notice purposes only.
(f)    Subject to Section 8.10 of the Amended and Restated Credit Agreement,
each Grantor has taken all actions necessary, including without limitation those
specified in Section 5.1 to establish the Administrative Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the Uniform Commercial Code
of the applicable jurisdiction) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts, Securities Entitlements or Commodity Accounts and establish the
Administrative Agent’s “control” (within the meaning of Section 9-104 of the
Uniform Commercial Code of the applicable jurisdiction) over all Deposit
Accounts (other than Excluded Accounts).
ARTICLE V.
COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full (other than obligations under Specified Hedge
Agreements and Specified Cash Management Agreements and contingent obligations
not then due and payable) (except as otherwise set forth in Section 12.16 of the
Amended and Restated Credit Agreement), no Letter of Credit (unless such Letter
of Credit has been cash collateralized on terms and conditions reasonably

12





--------------------------------------------------------------------------------




satisfactory to the applicable Issuing Lender or a backstop Letter of Credit
reasonably acceptable to the applicable Issuing Lender is in place) shall be
outstanding and the Commitments shall have terminated:
Section 5.1    Pledged Securities.
(a)    Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Securities (other than any uncertificated Capital Stock, but only for so
long as such Capital Stock remains uncertificated) to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 5.1.
(b)    Each Grantor will cause any Indebtedness for borrowed money (other than
intercompany loans among Loan Parties, which shall be governed by Section 6.6 of
this Agreement) having an aggregate principal amount in excess of $2,500,000 (or
in excess of $5,000,000 for all amounts owed to the Grantors as Indebtedness for
borrowed money) owed to such Grantor by any Person to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to the terms hereof.
(c)    Upon delivery to the Administrative Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Administrative Agent and by such
other instruments and documents as the Administrative Agent may reasonably
request and (ii) all other property comprising part of the Pledged Securities
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Administrative
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing such Pledged Securities, which schedule
shall be attached hereto as Schedule 2 and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.
(d)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, and without limiting any other provisions in this
Agreement, (i) filing any financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Deposit Accounts (other than Excluded
Accounts), Letter-of-Credit Rights and any other relevant Collateral, executing
Control Agreements and taking any other actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.
(e)    No Grantor shall vote to enable or take any another action to cause any
issuer of any Pledged Securities which are not securities (for purposes of the
applicable Uniform Commercial Code) on the date hereof to elect or otherwise
take any action to cause such Pledged Securities to be treated as securities for
purposes of the applicable Uniform Commercial Code without notifying the
Administrative Agent in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” (within the meaning of the applicable Uniform
Commercial Code) thereof.
(f)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.1(e) or
5.4(b) with respect to the Investment Property issued by it and (iii) the terms
of Sections 6.2(d) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.2(d) or 6.7 with
respect to the Investment Property issued by it.

13





--------------------------------------------------------------------------------




Section 5.2    Intellectual Property. (a) Except as permitted by Sections
9.5(c)(i) and (c)(xvi) of the Amended and Restated Credit Agreement, such
Grantor will, or will use its commercially reasonable efforts to cause its
licensees to, (i) continue to use each Material Trademark in order to maintain
such Material Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain in all material respects as in the past the quality of
all products and services offered under any Material Trademark, (iii) use each
Material Trademark with all appropriate notices of registration and all other
notices and legends required by applicable Requirements of Law, (iv) not adopt
or use any new mark, or any mark which is confusingly similar or a colorable
imitation of a Trademark included in the Collateral unless the Administrative
Agent, for the ratable benefit of the Secured Parties, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (v) not (and will
use commercially reasonable efforts to prohibit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby a Material
Trademark could reasonably be expected to become invalidated or diluted in any
way, except, in each case, as could not reasonably be expected to have a
Material Adverse Effect.
(b)    Except as permitted by Sections 9.5(c)(i) and (c)(xvi) of the Amended and
Restated Credit Agreement, such Grantor will not do any act, or omit to do any
act (and will use commercially reasonable efforts to ensure that any licensee or
sublicensee does not do any act or omit to do any act) whereby any material
Patent included in the Collateral is abandoned or dedicated to the public, or
allowed to prematurely lapse.
(c)    Such Grantor will not do any act or knowingly omit to do any act (and
will use commercially reasonable efforts to ensure that any licensee or
sublicensee does not do any act or omit to do any act) whereby any material
portion of the Copyrights included in the Collateral could reasonably be
expected to become invalidated or otherwise materially impaired. Such Grantor
will not do any act (and will use commercially reasonable efforts to ensure that
any licensee or sublicensee does not do any act) whereby a material portion of
any Copyright included in the Collateral falls into the public domain.
(d)    Such Grantor will not (and will use commercially reasonable efforts to
ensure that any licensee or sublicense does not) knowingly Infringe in any
material respect upon the Intellectual Property rights of any other Person.
(e)    Such Grantor will notify the Administrative Agent in the next Compliance
Certificate required to be delivered by it pursuant to Section 8.1(f) of the
Amended and Restated Credit Agreement if it knows, or has reason to know, that
any Registered Intellectual Property listed or required to be listed in Schedule
5 may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, or any court or tribunal in any country) regarding such
Grantor’s rights in, or the validity, enforceability, ownership or use of, any
Intellectual Property listed in Schedule 5 or otherwise material to such
Grantor’s business, including, without limitation, such Grantor’s right to
register or maintain same.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire, become the exclusive licensee of, or file
an application for the registration of, any Registered Intellectual Property
with the United States Copyright Office or the United States Patent and
Trademark Office, or any similar office or agency in any group of countries,
other country or any political subdivision thereof, such Grantor shall report
such acquisition, licensing or filing to the Administrative Agent on the first
Compliance Certificate delivered pursuant to Section 8.1(f) of the Amended and
Restated Credit Agreement after such acquisition, licensing, or filing. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Secured Parties security interest in any Registered Intellectual
Property which is not an Excluded Asset.
(g)    Except as permitted by Sections 9.5(c)(i) or (c)(xvi) of the Amended and
Restated Credit Agreement, such Grantor will take all reasonably necessary
actions to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of all Registered Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

14





--------------------------------------------------------------------------------




(h)    In the event that any material Intellectual Property included in the
Collateral is Infringed by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if the failure to
successfully enforce such Intellectual Property would have a Material Adverse
Effect, promptly notify the Administrative Agent after it learns thereof and,
after taking reasonable and customary measures to stop such Infringement and
where appropriate in such Grantor’s reasonable business judgment, sue for
Infringement, seek injunctive relief and to recover any and all damages for such
Infringement.
Section 5.3    Additional Covenants.
(a)    The Borrower agrees, on its own behalf and on behalf of each Grantor, to
notify the Administrative Agent in writing of any change (i) in legal name of
any Grantor, (ii) in the identity or type of organization of any Grantor, (iii)
in the jurisdiction of organization of any Grantor, or (iv) if such Grantor is
not a registered organization, in the chief executive office of any Grantor,
within 15 days (or such longer period as the Administrative Agent shall
reasonably agree not to exceed 30 days) of any such change. Such Grantor shall
take all actions necessary to maintain the continuous validity, perfection and
the same priority of the Administrative Agent’s security interest in the
Collateral granted or intended to be granted under the Loan Agreements.
(b)    Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the security interest of the Administrative Agent in the
Collateral and the priority thereof against any Lien not expressly permitted by
the Amended and Restated Credit Agreement.
(c)    The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Administrative Agent may from time to time reasonably request to better
assure, preserve, protect and perfect its security interest and the rights and
remedies created hereby (subject to the limitations herein), including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting to the Administrative Agent of a
security interest and the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith. If any amount
payable under or in connection with any of the Collateral that is in excess of
$2,500,000 (or in excess of $5,000,000 for all amounts) shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Administrative Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
(d)    After an Event of Default has occurred or is continuing, at its option,
the Administrative Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral, and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Amended and Restated Credit Agreement or this Agreement and within a reasonable
period of time after the Administrative Agent has requested that it do so, and
each Grantor jointly and severally agrees to reimburse the Administrative Agent
within 10 days after written demand for any payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization. Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein, in the other Loan Documents.
(e)    If at any time any Grantor shall take a security interest in any property
of any Person who is or who may become obligated to any Grantor under, with
respect to or on account of an Account (an “Account Debtor”), or any other
Person, the value of which is in excess of $2,500,000 (or in excess of
$5,000,000 in the aggregate for all property in which Grantors take a security
interest in the manner contemplated by this clause (e)), to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Administrative Agent for the benefit of the Secured Parties.
Such assignment need not be filed of public record

15





--------------------------------------------------------------------------------




unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.
(f)    Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the material conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance to the extent the Borrower would be required to
do so by Section 12.5 of the Credit Agreement if such claim for indemnification
arose thereunder.
(g)    If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $2,500,000 (or the Grantors collectively hold or
acquire Commercial Tort Claims in the aggregate exceeding $5,000,000 at any
time), such Grantor shall promptly notify the Administrative Agent in writing
signed by such Grantor of the brief details thereof and grant to the
Administrative Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement pursuant to a document in form and
substance reasonably satisfactory to the Administrative Agent.
(h)    If the aggregate amount of all Letter-of-Credit Rights held by all
Grantors exceeds $10,000,000, the Borrower shall promptly notify the
Administrative Agent in writing and the Grantors shall take such actions to
establish the Administrative Agent’s “control” (within the meaning of Section
9-107 of the Uniform Commercial Code of the relevant jurisdiction) over such
Letter-of Credit Rights, pursuant to a document in form and substance reasonably
satisfactory to the Administrative Agent, as may be reasonably requested by the
Administrative Agent at its option.
(i)    If the aggregate book value of all Vehicles owned by all such Grantors
exceeds $10,000,000, the Borrower shall promptly notify the Administrative Agent
in writing and the Grantors shall take such actions in respect of the perfection
of the Administrative Agent’s security interest in such Vehicles as may be
reasonably requested by the Administrative Agent (it being understood that
having the Administrative Agent’s name added to the title of such vehicles in
the relevant jurisdictions shall be deemed to be reasonable).
Section 5.4    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce its security interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:
(a)    Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than in respect of intercompany loans among Loan Parties,
which shall be governed by Section 6.6 of this Agreement) constituting
Collateral and evidencing an amount in excess of $2,500,000 (or in excess of
$5,000,000 for all Instruments held or acquired by the Grantors), such Grantor
shall forthwith endorse, assign and deliver the same to the Administrative Agent
for the benefit of the Secured Parties, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.
(b)    Investment Property. If any Grantor shall at any time hold or acquire any
certificated Capital Stock, such Grantor shall, to the extent such Capital Stock
is not an Excluded Asset, forthwith endorse, assign and deliver the same to the
Administrative Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request. If any Capital
Stock, to the extent such Capital Stock is not an Excluded Asset, now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Administrative Agent thereof and, unless the Administrative
Agent in its sole discretion in writing advises such Grantor that such Grantor
does not need to take the following actions, then pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, either
(i) cause the Issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the securities. The Administrative Agent agrees with
each of the Grantors that the Administrative Agent shall not

16





--------------------------------------------------------------------------------




give any such instructions or directions to any such Issuer, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing.
(c)    Deposit Accounts, Securities Accounts and Commodity Accounts. Subject to
Section 8.10 of the Amended and Restated Credit Agreement and the final sentence
of this clause (c), no Grantor shall maintain any Deposit Account, Securities
Account or Commodity Account (other than, in each case, Excluded Accounts)
unless such Deposit Account, Securities Account or Commodity Account is subject
to a Control Agreement or is otherwise subject to the “control” of the
Administrative Agent (as defined in Section 9-104, 8-106 and 9-106 of the UCC)
in favor of the Administrative Agent for the benefit of the Secured Parties. The
Administrative Agent agrees with each of the Grantors that the Administrative
Agent shall not give any entitlement orders or instructions or directions to any
bank, securities intermediary or commodity intermediary, and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by any Grantor,
unless an Event of Default has occurred and is continuing.
ARTICLE VI.
REMEDIAL PROVISIONS
Section 6.1    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent,
and each Grantor will promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor (provided that the
Administrative Agent shall not exercise the foregoing right with respect to an
Event of Default unless it has given the Borrower two Business Days’ prior
written notice (other than with respect to Events of Default under Section
10(a), Section 10(g), Section 10(h) or Section 10(i) of the Amended and Restated
Credit Agreement, with respect to which no such notice shall be required)) and
(b) the Administrative Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
Section 6.2    Voting Rights; Dividends and Interest.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given the Borrower five (5)
Business Days’ prior written notice that the rights of the Grantors under this
Section 6.2 are being suspended:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose not in violation of the terms of this
Agreement, the Amended and Restated Credit Agreement and the other Loan
Documents.
(ii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Amended and Restated Credit Agreement, the other Loan Documents and
applicable Laws; provided that any noncash dividends, interest, principal or
other distributions, whether resulting from a subdivision, combination or
reclassification of the outstanding equity interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral (subject to the
limitations in the definition thereof), and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent and the Secured Parties and shall be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Administrative
Agent).

17





--------------------------------------------------------------------------------




(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(ii) of this Section
6.2, then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(ii) of this Section 6.2 shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
6.2 shall be (i) held in trust for the benefit of the Administrative Agent, (ii)
segregated from other property or funds of such Grantor and (iii) forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 6.4. After all Events of Default have been cured
or waived, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(ii) of this Section 6.2 and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(i) of this Section
6.2, then all rights of any Grantor to exercise the voting and consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 6.2 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 6.2.
(d)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) pay any non-cash dividends or
other non-cash payments with respect to the Investment Property directly to the
Administrative Agent and, after such Issuer receives notice from the
Administrative Agent that an Event of Default has occurred, pay any cash
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.
(e)    In order to permit the Administrative Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, each Grantor (i) shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) acknowledges that the Administrative Agent
may utilize the power of attorney set forth herein.
Section 6.3    Additional Remedies upon Default.
(a)    Upon the occurrence and during the continuance of an Event of Default, it
is agreed that the Administrative Agent shall have the right to exercise any and
all rights afforded to a Secured Party with respect to the Obligations under the
Uniform Commercial Code or other applicable law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent; (ii)
occupy any premises owned or, to the extent lawful and permitted, leased by any
of the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate its rights and remedies hereunder
or under law,

18





--------------------------------------------------------------------------------




without obligation to such Grantor in respect of such occupation; (iii) prior to
the disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent the Administrative Agent deems appropriate (iv) exercise any and all
rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral, provided that, with
respect to any Collateral consisting of Pledged Stock of any Issuer that is not
a Wholly Owned Subsidiary, such exercise shall be subject to any limitations or
prohibitions of any Contractual Obligations among the holders of such Issuer’s
Capital Stock; and (v) subject to the mandatory requirements of applicable law,
consent to the use by any Grantor of any cash collateral arising in respect of
the Collateral on such terms as the Administrative Agent deems reasonable and/or
may sell, assign, lease, license or otherwise dispose of, or acquire by credit
bid on behalf of the Secured Parties, all or any part of the Collateral securing
the Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery at such time
or times and at such price or prices and upon such other terms as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent not prohibited by law)
all rights of redemption, stay and appraisal which such Grantor now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.
(b)    The Administrative Agent shall give the applicable Grantors ten (10)
days’ written notice in advance of any public sale or in advance of the time
after which any private sale is to be made (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Administrative Agent may (in its sole and absolute discretion) determine. The
Administrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public or private sale made pursuant
to this Agreement, any Secured Party (including the Administrative Agent, for
the ratable benefit of the Secured Parties) may bid for or purchase, free from
any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent not
prohibited by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
Each Grantor hereby waives, to the extent permitted by law, any claims against
the Administrative Agent or any Secured Party arising by reason of the fact that
the price at which any Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact
that, after the Administrative Agent shall have entered into such an agreement,
all Events of Default shall have been remedied and

19





--------------------------------------------------------------------------------




the Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 6.3 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
Section 6.4    Application of Proceeds. Pursuant to the exercise by the
Administrative Agent of its remedies or in connection with the acceleration of
the Loans and/or the termination of the Commitments, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, and any proceeds of the guarantee set forth in
Section 2 in payment of the Obligations in the following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations
(including interest), pro rata among the Secured Parties according to the
amounts of the Obligations then due and owing and remaining unpaid to the
Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders and the Qualified Counterparties in
respect of Specified Hedge Agreements and Specified Cash Management Agreements
according to the amounts of the Obligations then held by each Secured Party
(with any prepayment of Loans being applied, first, to Base Rate Loans and,
second, to Eurocurrency Loans); and
Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding that have not been
cash-collateralized, or that do not have a back stop letter of credit in place,
and the Commitments shall have terminated shall be paid over to the Borrower or
to whomsoever may be lawfully entitled to receive the same.
Section 6.5    Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent to collect such deficiency.
Section 6.6    Subordination. (a) Each party hereto hereby agrees that all
Indebtedness owed to any Loan Party from any other Loan Party shall be evidenced
by (i) the Intercompany Subordinated Note, (ii) any promissory notes among Loan
Parties listed on Schedule 2 hereto under the heading “Pledged Notes” or (iii)
such other promissory note that is pledged and promptly delivered to the
Administrative Agent; it being understood and agreed that in respect of any
promissory note delivered pursuant to Section 6.6(a)(ii) or Section 6.6(a)(iii),
each Grantor hereby agrees that the terms set forth in the Intercompany
Subordinated Note in respect of payment blockage during the continuance of
certain Events of Default and subordination shall apply to such promissory note
mutatis mutandis, and each Grantor acknowledges that it has reviewed such
provisions of the Intercompany Subordinated Note and agrees to their
applicability, mutatis mutandis, to each such promissory note.
(b)    Without limiting the foregoing, each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the payment in full in
cash of such Grantor’s Obligations.
Section 6.7    Registration Rights.
(a)    Upon the occurrence and during the continuance of an Event of Default,
(i) if the Loans (with accrued interest thereon) and all other amounts owing
under the Loan Documents have become due and payable in accordance with the
Amended and Restated Credit Agreement and (ii) if the Administrative Agent shall
determine to

20





--------------------------------------------------------------------------------




exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.3, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (x) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (y) use its commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (z) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
6.7 shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Amended and Restated Credit
Agreement.
Section 6.8    Grant of Intellectual Property License. During the continuance of
an Event of Default, for the purpose of enabling the Administrative Agent to
exercise the rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Administrative Agent and the Secured Parties, a nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property included in the Collateral and the right to sue for past
infringement of such Intellectual Property; and (b) agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased the
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Agreement, may
sell Inventory which bears any Trademark included in the Collateral and any
Inventory that is covered by any Copyright included in the Collateral and the
Administrative Agent may finish any work in process and affix any Trademark
included in the Collateral and sell such Inventory as provided herein.

21





--------------------------------------------------------------------------------




Section 6.9    Additional Credit-Bidding Rights of the Administrative Agent. For
the avoidance of doubt, each of the Grantors and, by their acceptance of the
terms hereof, each of the Secured Parties, agrees that the Administrative Agent
shall have the right to “credit bid” the allowed amount of the Obligations
during any sale of any of the Loan Parties’ assets pledged as Collateral,
including without limitation, sales occurring pursuant to section 363 of the
Bankruptcy Code or included as part of any plan subject to confirmation under
section 1129(b)(2)(A)(iii) of the Bankruptcy Code.
ARTICLE VII.
THE ADMINISTRATIVE AGENT
Section 7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and
record or have recorded, any and all agreements, instruments, financing
statements, documents and papers as the Administrative Agent may request (A) to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in such Intellectual Property, and (B) to perfect such security interest;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with the exercise of any right or remedy provided
for in Section 6.3 or 6.7, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to, or consent to any use of cash collateral
arising in respect of or otherwise deal with, any of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s

22





--------------------------------------------------------------------------------




option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than any rights set forth
in clause (ii) of Section 7.1(a)) unless an Event of Default shall have occurred
and be continuing.
(b)    After an Event of Default shall have occurred and be continuing, if any
Grantor fails to perform or comply with any of its agreements contained herein,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the then applicable rate per annum at which
interest would then be payable on any category of past due Revolving Credit
Loans that are Base Rate Loans under the Amended and Restated Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. Each Secured Party, by its authorization of
the Administrative Agent’s entering into this Agreement, consents to the
exercise by the Administrative Agent of any power, right or remedy provided for
herein. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.
Section 7.2    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. The Administrative Agent,
any Secured Party and each of their respective officers, directors, employees or
agents shall not be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof unless with respect to a Person, such failure
constitutes bad faith, gross negligence, willful misconduct or fraud of such
Person as determined in a final non-appealable judgment by a court of competent
jurisdiction. The powers conferred on the Administrative Agent and the Secured
Parties hereunder are solely to protect the Administrative Agent’s and the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Secured Party to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their (or their officers, directors, employees or agents’) own bad faith,
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction.
Section 7.3    Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all assets” or “all personal property” or “all assets of the Debtor, whether
now existing or hereinafter arising” or words of similar effect in any such
financing statements.
Section 7.4    Authority of Administrative Agent.

23





--------------------------------------------------------------------------------




(a)    Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Parties, be governed by the
Amended and Restated Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority. Only the Administrative Agent may, and may only exercise the remedies
provided for herein, as permitted under or required by Section 10 of the Amended
and Restated Credit Agreement.
(b)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Party hereby agree
that (a) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee set forth in this Agreement, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms of the Amended and Restated Credit
Agreement and the Security Documents, and (b) in the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other disposition; provided, however, that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 12.7 of the
Amended and Restated Credit Agreement (subject to the pro rata sharing
provisions set forth therein) or (iii) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under the Bankruptcy Code; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10 of the Amended and Restated Credit Agreement and (y) in addition to
the matters set forth in clauses (ii) and (iii) of the preceding proviso and
subject to the pro rata sharing provisions set forth herein, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
ARTICLE VIII.
MISCELLANEOUS
Section 8.1    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Sections 8.6 and 12.1 of the Amended and Restated Credit
Agreement.
Section 8.2    Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.2 of the Amended and Restated Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.
Section 8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further

24





--------------------------------------------------------------------------------




exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
Section 8.4    Enforcement Expenses; Indemnification. (a) Subject to the
limitations set forth in Section 12.5 of the Amended and Restated Credit
Agreement, each Guarantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel to the Administrative Agent.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement to the
extent the Borrower would be required to do so pursuant to Section 12.5 of the
Amended and Restated Credit Agreement.
(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 12.5 of the Amended and
Restated Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Amended and Restated Credit
Agreement and the other Loan Documents.
Section 8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent except pursuant to a transaction expressly
permitted under the terms of the Credit Agreement.
Section 8.6    Set-Off. Subject to Section 12.21 of the Amended and Restated
Credit Agreement, in addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, without prior notice
to such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor to the extent permitted by applicable law, after the occurrence and
during the continuance of an Event of Default upon any amount becoming due and
payable by the Borrower and each Grantor hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final but not including any deposits in Excluded Accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party or any branch or
agency thereof to or for the credit or the account of such Grantor, as the case
may be. Each Secured Party agrees promptly to notify Parent and the
Administrative Agent after any such set-off and application made by such Secured
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Secured Party under this Section 8.6 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.
Section 8.7    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

25





--------------------------------------------------------------------------------




Section 8.8    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 8.9    Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
Section 8.10    Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents. Notwithstanding the foregoing, those certain provisions set forth in
that certain engagement letter among Parent, Borrower and Wells Fargo
Securities, LLC dated as of June 9, 2015 that expressly survive the termination
of such engagement letter and the entering into of definitive financing
documentation shall survive the entering into of this Agreement and the other
Loan Documents. In the event of any conflict between the terms of this Agreement
and the provisions of the Amended and Restated Credit Agreement, the provisions
of the Amended and Restated Credit Agreement shall control.
Section 8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 8.12    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Section 8.13    Credit Agreement Provisions. Each of the Agents, the Secured
Parties and each Grantor hereby agrees that Section 12.13 (Submission to
Jurisdiction; Waivers), Section 12.14 (Acknowledgements) and Section 12.16
(Release of Collateral and Guarantee Obligations) of the Amended and Restated
Credit Agreement shall be applicable to this Agreement mutatis mutandis, and
each of such parties acknowledges that it has reviewed such provisions and
agrees to their applicability, mutatis mutandis, hereto.
Section 8.14    Additional Guarantors and Grantors. Each Subsidiary of Parent
that is required to become a party to this Agreement pursuant to Section 8.6 of
the Amended and Restated Credit Agreement shall become a Guarantor and a Grantor
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement substantially in the form of Annex I
hereto.
Section 8.15    Effect of Amendment and Restatement. On the Closing Date, the
Existing Guarantee and Collateral Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Guarantee and Collateral Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement. The parties hereto acknowledge
and agree that (1) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation
or termination of the “Obligations” under the Existing Guarantee and Collateral
Agreement or the other Loan Documents as in effect prior to the Closing Date and
which remain outstanding as of the Closing Date, other than in respect of any
guarantee of any Excluded Swap Obligation, (2) the “Obligations” under the
Existing Guarantee and Collateral Agreement and the other Loan Documents are in
all respects continuing (as amended and restated hereby and which are in all
respects hereafter subject to the terms herein) and (3) the Liens and security
interests as granted under the applicable Loan Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect
and are reaffirmed hereby.
[Signature pages follow.]

26





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.


 
SIX FLAGS ENTERTAINMENT CORPORATION,
as Parent


By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer


 
 
 
SIX FLAGS OPERATIONS INC.,
as Holdings




By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer


 
 
 
SIX FLAGS THEME PARKS INC.,
  as Borrower




By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer
 
 
 
 






Signature Page to Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
FIESTA TEXAS, INC.
FUNTIME, INC.
FUNTIME PARKS, INC.
GREAT AMERICA LLC
GREAT ESCAPE HOLDING INC.
HURRICANE HARBOR GP LLC
HURRICANE HARBOR LP LLC
MAGIC MOUNTAIN LLC
PARK MANAGEMENT CORP.
PREMIER INTERNATIONAL HOLDINGS INC.
PREMIER PARKS HOLDINGS INC.
PREMIER PARKS OF COLORADO INC.
RIVERSIDE PARK ENTERPRISES, INC.
SIX FLAGS AMERICA PROPERTY CORPORATION
SIX FLAGS GREAT ADVENTURE LLC
SIX FLAGS INTERNATIONAL DEVELOPMENT CO.
SIX FLAGS SERVICES, INC.
SIX FLAGS SERVICES OF ILLINOIS, INC.
SIX FLAGS ST. LOUIS LLC
SOUTH STREET HOLDINGS LLC
STUART AMUSEMENT COMPANY


By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Chief Financial Officer


 
 
 
 
 
 






Signature Page to Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
HURRICANE HARBOR LP
 
 
 
By: Hurricane Harbor GP LLC,
its General Partner
 
 
 
By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer


 
 
 
SIX FLAGS AMERICA LP
 
 
 
By: Funtime, Inc.,
its General Partner
 
 
 
By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer
 
 
 
SIX FLAGS GREAT ESCAPE LP
GREAT ESCAPE THEME PARK L.P.
GREAT ESCAPE RIDES L.P.
 
 
 
By: Great Escape Holdings Inc.,
their General Partner
 
 
 
By:   /s/ John M. Duffey         
Name: John M. Duffey
Title: Executive Vice President and Chief Financial Officer
 
 
 
 






Signature Page to Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------






 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent






 
By:    /s/ Reginald M. Goldsmith III      
Name: Reginald M. Goldsmith III
Title: Managing Director








Signature Page to Amended and Restated Guarantee and Collateral Agreement